J-S32041-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                               :          PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LUIS ENRIQUE PACHECO                       :
                                               :
                       Appellant               :     No. 594 MDA 2022

        Appeal from the Judgment of Sentence Entered March 18, 2022
      In the Court of Common Pleas of Berks County Criminal Division at
                       No(s): CP-06-CR-0001211-2021


BEFORE: PANELLA, P.J., BENDER, P.J.E., and LAZARUS, J.

MEMORANDUM BY LAZARUS, J.:                         FILED: NOVEMBER 17, 2022

       Luis Enrique Pacheco appeals from the judgment of sentence, entered

in the Court of Common Pleas of Berks County, after a jury convicted him of

one count of possession of a Schedule I controlled substance.1          After our

review, we affirm.

       On March 17, 2022, the trial court, applying a sentencing enhancement,

sentenced Pacheco to 16 to 36 months’ incarceration in county prison. 2 The

____________________________________________


135 P.S. § 780-113(a)(16). The controlled substance is identified as MDMB-
4en-PINACA, a synthetic cannabinoid. See Information, 4/22/21.

2 Pacheco had a prior record score of 5. Due to his prior drug convictions, he
was subject to sentencing enhancement, bringing his maximum sentence to
three years. See N.T. Sentencing Hearing, 3/17/22, at 3; Sentence Guideline
Form, 4/4/22; see also 35 P.S. § 780-113(b) (“[I]f the violation is committed
after a prior conviction of such person for a violation of this act under this
section has become final, such person shall be sentenced to imprisonment not
exceeding three years or to pay a fine not exceeding twenty-five thousand
dollars ($25,000), or both.”) (emphasis added).
J-S32041-22



next day, the court amended the sentencing order, committing Pacheco to a

state correctional facility. See Order, 3/18/22. Pacheco filed a timely post-

sentence motion on March 28, 2022, which the trial court denied on March 29,

2022. Pacheco filed this timely appeal.3 Both Pacheco and the trial court

complied with Pa.R.A.P. 1925.

       On appeal, Pacheco raises one issue: Whether the trial court sentenced

Pacheco to an illegal sentence under 42 Pa.C.S. § 9762(i) when the court

sentenced him to 16 to 36 months’ incarceration in a state correctional

institution on the charge of possession of a controlled substance[,] when the

grading of such a charge is an ungraded misdemeanor? Appellant’s Brief, at

4.

       A claim challenging the legality of a sentence is a question of law;

therefore, our standard of review is de novo and our scope of review is

plenary. See Commonwealth v. Kline, 166 A.3d 337, 340-41 (Pa. Super.


____________________________________________


3  Counsel for Pacheco filed a notice of appeal on April 14, 2022, from the
“Judgment of Sentence entered on this matter March 17, 2022, and the
subsequent denial of the Post-Sentence Motion entered on this matter on
March 29, 2022.” Notice of Appeal, 4/14/22. Counsel erroneously stated the
appeal was from the March 17, 2022 judgment of sentence and the March 29,
2022 order denying post-sentence motions, rather than from the March 18,
2022 amended judgment of sentence. Where the sentencing court amends
the judgment of sentence during the period it maintains jurisdiction pursuant
to 42 Pa.C.S. § 5505, the direct appeal lies from the amended judgment of
sentence. See Commonwealth v. Garzone, 993 A.2d 1245, 1254 n.6 (Pa.
Super. 2010); see also Commonwealth v. Shamberger, 788 A.2d 408,
410 n.2 (Pa. Super. 2001) (en banc) (“In a criminal action, appeal properly
lies from the judgment of sentence made final by the denial of post-sentence
motions.”) (citation omitted).

                                           -2-
J-S32041-22



2017).   If no statutory authorization exists for a particular sentence, that

sentence is illegal and must be vacated. Id.

      Pacheco argues that the court’s order requiring him to serve his

sentence in a state institution is illegal because his conviction was for a single

count of possession, an ungraded misdemeanor.          He contends the court is

prohibited, under 42 Pa.C.S. § 9762(i), from committing him to a state prison

because neither “the aggregate sentence consists of a conviction for an

offense graded as a misdemeanor of the second degree or higher,” nor has

“the Secretary of Corrections or the secretary’s designee [] consented to the

commitment.” Id.

      Section 9762(b) provides, in relevant part:

      (b) Sentences or terms of incarceration imposed after a
      certain date.--All persons sentenced three or more years after
      the effective date of this subsection [] to total or partial
      confinement shall be committed as follows:

         (1) Maximum terms of five or more years shall be committed
         to the Department of Corrections for confinement.

         (2) Maximum terms of two years or more but less than five
         years shall be committed to the Department of Corrections
         for confinement, except upon a finding of all of the
         following:

            (i) The chief administrator of the county prison, or the
            administrator's designee, has certified that the county
            prison is available for the commitment of persons
            sentenced to maximum terms of two or more years but
            less than five years.

            (ii) The attorney for the Commonwealth has consented
            to the confinement of the person in the county prison.




                                      -3-
J-S32041-22


           (iii) The sentencing court has approved the confinement
           of the person in the county prison within the jurisdiction
           of the court.

        (3) Maximum terms of less than two years shall be
        committed to a county prison within the jurisdiction of the
        court.

42 Pa.C.S. § 9762(b) (emphasis added; footnote omitted). Thus, a sentence

with a maximum term between two and five years must be served in state

prison, unless each of the conditions in subsection (b)(2)(i)-(iii) is met. At

the sentencing hearing, the assistant district attorney recommended “16

months to 36 months in the Berks County Prison.” N.T. Sentencing, 3/17/22,

at 3. The court stated, however, that “the warden of our [county] prison has

not certified the availability for state sentences.” Id. at 7. Because Berks

County Prison was not certified “for the commitment of persons sentenced to

maximum terms of two or more years but less than five years[,]” subsection

(b)(2)(i) was not met. Accordingly, the court did not have the authority to

order Pacheco’s sentence be served in county prison.

     Nevertheless, Pacheco argues that section 9762(i) prohibits the court

from sentencing an individual convicted of an ungraded misdemeanor to state

prison. Section 9762(i) states:

     (i) Prohibition.-- Notwithstanding any other provision of law, no
     person sentenced to total or partial confinement after the effective
     date of this subsection shall be committed to the Department of
     Corrections unless:

     (1) the aggregate sentence consists of a conviction for an offense
     graded as a misdemeanor of the second degree or higher; or




                                    -4-
J-S32041-22


      (2) the Secretary of Corrections or the secretary’s designee has
      consented to the commitment.

42 Pa.C.S. § 9762(i).

      The Commonwealth argues that while section 9762(i)(1) does, in fact,

prohibit a state sentence for an ungraded misdemeanor, the three-year

maximum sentence permitted by 35 P.S. § 780-113(b), which applied to

Pacheco in light of his prior convictions, is “specifically applicable to these

sentencing proceedings pursuant to [section] 9762(j).”        Commonwealth’s

Brief, at 4. The Commonwealth contends that Pacheco’s enhanced sentence

“was consistent with a first-degree misdemeanor,” and, therefore, the court’s

order requiring he serve that sentence in state prison was not illegal. Id. at

7. We agree.

      Section 9762(j) states: “18 Pa.C.S. § 106(b)(8) and (9) (relating to

classes of offenses) applies to subsection (i).”       42 Pa.C.S. § 9762(j).

Specifically, subsections 106(b)(8) and (b)(9) of the Crimes Code classify a

crime as a “misdemeanor of the third degree if it is so designated in this title

or if a person convicted thereof may be sentenced to a term of imprisonment,

the maximum of which is not more than one year[,]” 18 Pa.C.S. § 106(b)(8),

or if it is declared a misdemeanor “without specification of degree[.]” Id. at

§ 106(b)(9).     In other words, a person convicted of a third-degree

misdemeanor cannot be sentenced to a state institution. However, pursuant

to section 780-113(b) of the Controlled Substance, Drug, Device and Cosmetic




                                     -5-
J-S32041-22



Act,   Pacheco’s    sentence   was    properly   enhanced     to   a   first-degree

misdemeanor. Section 780-113(b) provides:

       (b) Any person who violates any of the provisions of clauses (1)
       through (11), (13) and (15) through (20) or (37) of subsection
       (a) shall be guilty of a misdemeanor, and except for clauses (4),
       (6), (7), (8), (9) and (19) shall, on conviction thereof, be
       sentenced to imprisonment not exceeding one year or to pay a
       fine not exceeding five thousand dollars ($5,000), or both, and for
       clauses (4), (6), (7), (8), (9) and (19) shall, on conviction thereof,
       be sentenced to imprisonment not exceeding three years or to pay
       a fine not exceeding five thousand dollars ($5,000), or both; but,
       if the violation is committed after a prior conviction of such person
       for a violation of this act under this section has become final, such
       person shall be sentenced to imprisonment not exceeding three
       years or to pay a fine not exceeding twenty-five thousand dollars
       ($25,000), or both.

35 P.S. § 780-113(b) (emphasis added).           Notably, in Commonwealth v

Cousins, 212 A.3d 34 (Pa. 2019), our Supreme Court held that convictions

under 35 P.S. §§ 780-113(a)(31) and (32) (possession of paraphernalia and

possession of small amount of marijuana) were properly used to enhance

maximum sentences under section 780-113(b)). The Court stated: “[U]pon

review of the Act, we conclude that 35 P.S. § 780-113(b) is not ambiguous.

Indeed, in referring to a “violation of this act under this section,” the

legislature clearly evidenced an intent that any violation under the entirety of

35 P.S. § 780-113, and not only those violations specified in § 780-113(b),

would support an enhanced sentence.” Id. at 39-40 (emphasis added).

       Here, Pacheco had multiple prior convictions for simple possession of a

controlled substance, possession with intent to deliver a controlled substance,

and possession of a small amount of marijuana. Thus, Pacheco was subject

                                       -6-
J-S32041-22



to the enhanced sentencing provision of 35 P.S. § 780-113(b), elevating his

crime to a first-degree misdemeanor. See 18 Pa.C.S. § 108(6) (“A crime is a

misdemeanor of the first degree if it is so designated in this title or if a person

convicted thereof may be sentenced to a term of imprisonment, the maximum

of which is not more than five years.”) (emphasis added). Accordingly, the

court’s order requiring Pacheco serve his sentence in state prison was not

illegal. Kline, supra.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/17/2022




                                       -7-
J-S32041-22




              -8-